Citation Nr: 0021522	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  99-07 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
rheumatic heart disease.

2.  Entitlement to service connection for rheumatic heart 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran served on active duty from March 1955 to March 
1958 and from March 1958 to April 1963. 

In December 1972, the RO denied the veteran's claim for 
service connection for a heart condition to include rheumatic 
heart disease.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 decision by the RO in 
Pittsburgh, Pennsylvania. 


FINDINGS OF FACT

1.  In December 1972, the RO denied the veteran's claim for 
service connection for heart disease identified as rheumatic 
heart disease.  The veteran was notified of this decision, 
but did not pursue an appeal.

2.  Since the December 1972 decision, new and material 
evidence has been associated with the claims folder which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The veteran has rheumatic heart disease, which was first 
noted during service.  Records on file show continuity of 
symptomatology, including murmur, rheumatic heart disease, 
valvular problems, mitral insufficiency, and stenosis, from 
service to this day. 

4.  It is not shown by clear and unmistakable evidence that 
the veteran's rheumatic heart disease predated service. 



CONCLUSIONS OF LAW

1.  The evidence submitted since the December 1972 RO denial 
of service connection for rheumatic heart disease is new and 
material; the claim for service connection is reopened and 
found to be well grounded.  38 U.S.C.A. §§ 5107, 5108, 
7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 
(1999). 

2.  The presumption of soundness is not rebutted by clear and 
unmistakable evidence.  38 U.S.C.A. § 1111 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.304 (1999).

3.  Rheumatic heart disease was incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from March 1955 to March 
1958 and from March 1958 to April 1963.

Service medical records reveal that on his March 1955 
examination prior to enlistment, the veteran's heart and 
vascular system were evaluated as normal, and the veteran was 
found to be qualified for enlistment.  The veteran received 
ratings of 1 for each category (P-U-L-H-E-S) in his physical 
profile.  On his report of medical history, the veteran 
reported that he had a history of scarlet fever.  He checked 
"no" next to questions regarding a history of rheumatic 
fever, pain or pressure in the chest, palpitation or pounding 
of the heart, and high or low blood pressure.  Service 
medical records show that in April 1956, after more than a 
year of service, the veteran was admitted after a fainting 
episode.  Findings on physical examination included a sinus 
arrhythmia and systolic and diastolic murmurs.  The summary 
of an electrocardiographic (EKG) record indicated that the 
veteran's tracing was within normal limits.  The diagnosis on 
the April 1956 clinical record cover sheet included rheumatic 
valvulitis, inactive, with deformity of valves, mitral 
stenosis and aortic insufficiency.  It was noted that the 
disorder was "LD, Yes" (in the line of duty) and "Not PR" 
(not previously reported).  The record shows that the veteran 
was returned to duty four days after admission.  

On his March 1958 report of medical examination for 
separation and reenlistment, the veteran's heart and vascular 
system were again evaluated as normal.  Physician's notes 
indicated that the veteran had a history of scarlet fever as 
a child with no complications and no sequelae.  The veteran 
again received ratings of 1 for each category (P-U-L-H-E-S) 
in his physical profile, and he was found to be qualified for 
separation/reenlistment.  

On a January 1963 report of examination for separation, the 
veteran's heart was evaluated as abnormal.  Physician's notes 
repeated the veteran's history of rheumatic valvulitis, 
inactive with deformity of the aortic valve.  It was noted 
that the veteran had a Grade III and IV, blowing high-pitched 
diastolic murmur, and that he had rheumatic heart disease 
with inactive valvulitis with deformity of primarily the 
aortic valve with stenosis and regurgitation.  The veteran 
was recommended for presentation to the Medical Board, and it 
was noted that the veteran was not qualified for separation.  
On his physical profile, where categories P-U-L-H-E-S were 
rated, the veteran received a 1 for each category except 
"P", where he was assigned a rating of 4.

Subsequent service medical records revealed that the veteran 
was evaluated for rheumatic heart disease in February 1963.  
He was reportedly hospitalized in March and April 1963 for 
rheumatic heart disease.  The summary and implications on a 
March 1963 EKG report included positive Sokolow index, 
minimal; left ventricular hypertrophy cannot be excluded; and 
some slight increase in voltage noted since January.  

The diagnosis on the veteran's Medical Board Report, dated 
March 22, 1963, was rheumatic heart disease, inactive, with 
aortic stenosis and aortic insufficiency.  The approximate 
date of origin was noted to be "unknown", and the Medical 
Board Report indicated that the disorder did not exist prior 
to service and was not permanently aggravated by service.  
The Medical Board found that the veteran was not qualified 
for general military service, and that retention in service 
was not recommended.  
  
Post-service medical records show that the veteran underwent 
VA examination in 1972.  Pertinent findings at this time 
included a systolic murmur.  

In December 1972, the RO denied the veteran's claim for 
service connection for rheumatic heart disease.  He was 
notified of this decision by way of a January 1973 letter 
informing him that at the time of his last examination, there 
was no indication of any disability that might have resulted 
from rheumatic heart disease.

In April 1998, the VA received the veteran's claim for 
service connection for rheumatic heart disease.  With this 
claim the veteran submitted additional service records 
including the report of Proceedings and Findings of the Air 
Force Physical Evaluation Board (P.E.B.), dated March 25, 
1963.  This report indicated that the veteran was unfit for 
duty due to rheumatic heart disease, chronic, inactive; 
associated with aortic stenosis and insufficiency, chronic, 
14 Mar 1955, with B.P. 150/60 on enlistment, asymptomatic.  
It was noted that the disorder existed prior to service and 
was not aggravated by service.  Orders dated in April 1963 
indicated that the veteran was discharged from duty by reason 
of physical disability. 

Private hospitalization records from July 1997 note that the 
veteran had undergone aortic valve replacement in 1982 for 
severe aortic regurgitation.  These records also noted a 
history of treatment, including bypass surgery, for other 
cardiovascular disorders including hypertension and 
hyperlipidemia.  The impression on a private July 1997 EKG 
report included mitral and tricuspid regurgitation.  A 
November 1997 Pennsylvania Disability Determination 
assessment also noted that the veteran had arteriosclerotic 
heart disease.  On VA examination in June 1998, it was noted 
that the veteran had good aortic prosthetic sound, with 
slight systolic murmur over the precordium.  The impression 
was that the veteran had no symptoms and that it was probable 
that he had heart disease of the bicuspid valve.  The veteran 
was scheduled for an echocardiogram and stress testing.  The 
impression on his August 1998 echocardiogram included left 
ventricle hypertrophy; status post aortic valve replacement 
with mild perivalvular aortic regurgitation; calcification of 
both the mitral valve annuleus and the head of the papillary 
muscle with mild mitral regurgitation; and mild tricuspid 
regurgitation.


Legal Analysis

Initially, the Board notes that the appellant has argued that 
service connection should be granted for a rheumatic heart 
disease.  However, as already noted, this is not the first 
time that such a claim has been made.  This claim was last 
considered and denied by the RO in December 1972.  The RO 
decision is final and the claim may not be considered on the 
same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 
20.1103.  In other words, provisions of governing statutes 
and regulations preclude a full review of the veteran's claim 
on the merits until after analyzing the question of whether 
it ought to be reopened.

The United States Court of Appeals for Veterans Claims 
(Court), in Elkins v. West, 12 Vet. App. 209 (1999), 
interpreted and applied a decision of the United States Court 
of Appeals for the Federal Circuit in Hodge v. West, 155 
F.3d. 1356 (Fed. Cir. 1998).  The procedure which must be 
followed when considering the reopening of claims is: first, 
it must be determined whether the appellant has presented new 
and material evidence under 38 C.F.R. § 3.156(a); second, 
after the claim has been reopened, it must be determined 
whether, based upon all the evidence of record, the claim, as 
reopened, is well grounded; and third, if the claim is well 
grounded, the merits of the claim must be addressed and, if 
ripe for decision, adjudicated.  Winters v. West,  12 Vet. 
App. 203 (1999).  

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1999).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs. 38 C.F.R. § 3.156(c) (1999).

In the instant case, the evidence that must be considered at 
this time, in connection with the appellant's attempt to 
reopen his claim, is that which has been submitted since the 
RO's 1972 decision.  This includes: prior service records 
including the P.E.B. report dated March 25, 1963; VA and 
private medical records indicating that the veteran has had 
consistent treatment for valvular problems; and the June 1998 
VA examination report with the August 1998 VA echocardiogram 
report, which show current valvular problems.  The Board 
finds that this new evidence, consisting in part of a medical 
evidence of current problems with the heart valves as well as 
medical evidence of ongoing treatment for valvular heart 
disease, is so significant that it must be considered in 
order to fairly decide the merits of each claim.  As such, 
the Board concludes that the appellant has submitted new and 
material evidence regarding his claim for service connection 
for rheumatic heart disease, and his claim must be reopened 
and addressed anew.

Having found that new and material evidence had been 
submitted to reopen the above noted claim, the Board must 
turn to the second step as outlined in the Elkins case noted 
above, and determine whether the appellant has presented 
evidence of a well-grounded claim. 
 
The Court has held that, in order to establish that a claim 
for service connection is well grounded, there must be 
competent evidence of:  (1) a current disability
(a medical diagnosis); (2) the incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
(3) a nexus (that is, a link or a connection) between the in-
service injury or aggravation and the current disability.  
Competent medical evidence is required to satisfy this third 
prong.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  See Elkins, 
supra.  

Review of the medical evidence on file reveals that the 
veteran's claim is indeed well grounded, inasmuch as he meets 
all the criteria set forth above.   

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service or where clear 
and unmistakable evidence establishes that the disease 
existed before service.  38 U.S.C.A. § 1111 (West 1991), 
38 C.F.R. § 3.304(b) (1999).  As noted above, the veteran 
entered active duty in March 1955.  A review of the veteran's 
service medical records reveals that in March 1955 a medical 
examination was accomplished, the report of which did not 
indicate that any heart problems were present at that time.  
The veteran is, therefore, presumed to have been sound when 
he entered service and, as such, clear and unmistakable 
evidence would be necessary to rebut this presumption.  

The Court has held that the VA bears the burden of proof to 
rebut the presumption.  Gahman v. West, 13 Vet. App. 148, 150 
(1999); Kinnaman v. Principi, 4 Vet App. 20, 27 (1993).  
Whether the facts are sufficient to rebut the presumption of 
soundness is a question of law that must be reviewed de novo.  
Gahman, supra; Miller v. West, 1 Vet. App. 345, 348 (1998). 

The Board notes that the March 25, 1963 P.E.B. report 
indicated that the veteran's rheumatic heart disease, 
associated with aortic stenosis and insufficiency, existed 
prior to service and was not aggravated by service.  Although 
the RO, in December 1998 and January 1999 found this evidence 
sufficient to rebut the veteran's presumption of soundness, 
the Board does not agree.  

Addressing the case on a de novo basis, the Board finds that 
the file contains no medical evidence to support the 
conclusion by the March 25, 1963 P.E.B. that the veteran's 
rheumatic heart disease pre-dated service.  First, the Board 
notes that the veteran's March 1955 examination prior to 
entrance into service showed that his heart was evaluated as 
normal.  Second, it was not until April 1956, more than a 
year after entrance into service, that the veteran was first 
diagnosed with rheumatic valvulitis with deformity of the 
valves, mitral stenosis, and aortic insufficiency.  While the 
veteran reported that he had scarlet fever as a child and a 
number of sore throats, the examining physician in April 1956 
found that the veteran's rheumatic valvulitis was incurred in 
the line of duty, and not previously reported.  In addition 
to the above, the Board found an earlier Medical Board 
Report, dated March 22, 1963, to be specifically compelling.  
The findings on this report included rheumatic heart disease, 
inactive, with aortic stenosis and aortic insufficiency and 
the conclusion was that this condition incurred while the 
veteran was entitled to basic pay and did not exist prior to 
service.  Further, the Board notes that there is no other 
evidence of record that documents the existence of any pre-
service problem with the valves of the veteran's heart, and 
that none of the records on file connect the veteran's 
inservice rheumatic heart disease to any pre-service 
condition.  As such, the Board finds that the conclusion on 
the March 25, 1955 P.E.B. report is not supported by the 
evidence of record.     

The Court has stated that a "bare conclusion, even one 
written by a medical professional, without a factual 
predicate in the record does not constitute clear and 
unmistakable evidence sufficient to rebut the statutory 
presumption of soundness."  Miller, supra at 348.  As such, 
the Board finds that the evidence noted above, specifically 
the March 25th, 1955 P.E.B. report, does not constitute the 
clear and unmistakable evidence necessary to overcome the 
presumption of soundness.  Therefore, the Board is unable to 
conclude that the veteran had rheumatic heart disease prior 
to his entrance into service.  

As reported above, the veteran's rheumatic heart disease was 
first noted during service, in April 1956, after more than a 
year of active duty.  At that time the veteran was diagnosed 
with rheumatic valvulitis, with deformity of the valves, 
mitral stenosis, and aortic insufficiency.  Additional 
inservice findings included sinus arrhythmia and murmurs.  
The January 1963 examination prior to separation concluded 
that the veteran had rheumatic heart disease with inactive 
valvulitis with deformity of primarily the aortic valve with 
stenosis and regurgitation.  The Board notes that the veteran 
was hospitalized for rheumatic heart disease in March and 
April 1963 and that he was later separated from service 
because of physical disability due to these problems in April 
1963.  

While all of the veteran's post-service medical records are 
not on file, those that have been associated with the record 
are consistent with a pattern of valvular heart problems 
since service.  A murmur was noted on the October 1972 VA 
examination report.  Subsequent VA and private medical 
records note that the veteran underwent aortic valve 
replacement in 1982, and that he had mild sclerotic changes 
of the mitral valve with mitral regurgitation and tricuspid 
regurgitation noted in July 1997. Additionally, on the most 
recent VA examination in June 1998, it was noted that the 
veteran had a systolic murmur and aortic valve disease that 
was probably disease of the bicuspid valve.  Valve problems 
were confirmed on the August 1998 VA EKG report.  

Based on the above, the Board concludes that rheumatic heart 
disease was incurred in service, and that service connection 
is warranted for this disability.  In this regard, the Board 
is aware that the veteran has additional cardiovascular 
disorders; in fact the June 1998 VA examiner indicated that 
there were "two entities" of different nature, an apparent 
reference to aortic valve disease and coronary artery 
disease.  The Board emphasizes that this grant of service 
connection extends only to rheumatic heart disease.  For that 
reason, consideration should be given to scheduling the 
veteran for another cardiovascular examination so that 
symptoms due to the veteran's rheumatic heart disease can be 
distinguished from those due to other cardiovascular 
disorders.  In reaching this decision, any doubt has been 
resolved in favor of the veteran. 


ORDER

Service connection for rheumatic heart disease is granted.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

